Citation Nr: 1824820	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 09-33 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left eye disorder, to include primary open-angle glaucoma.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected recurrent urethritis. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 to March 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2013, the Veteran testified at a hearing held before a Veterans Law Judge (VLJ) who has since retired from the Board. A transcript of the Board hearing is included in the electronic claims file. In August 2017, the Veteran requested a new hearing before a different VLJ. In February 2018, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference. A transcript is included in the claims file.


FINDINGS OF FACT

1. The Veteran's left eye disorder did not manifest in service and is not etiologically related to his active service.

2. With resolution of the factual doubt in the Veteran's favor, the Veteran's sleep apnea was incurred in service.

CONCLUSIONS OF LAW

1. The criteria for service connection for a left eye disorder have not been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for sleep apnea have been met. 38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

Left Eye Disorder

The Veteran contends that his left eye disorder is the result of two incidents of blunt trauma in service. The Veteran demonstrates a current disability. The Veteran first displayed vision loss in 2007. The Veteran was subsequently diagnosed with optic nerve atrophy of the left eye and bilateral primary open-angle glaucoma.

The Veteran's service treatment records note two incidents of blunt trauma to the Veteran's head. In November 1985, the Veteran was hit over his left eyebrow with a beer bottle. The Veteran had a 1 centimeter laceration. In January 1986, the Veteran was struck in the head with a locker door. The Veteran had a 2 centimeter laceration above his left eyebrow. Thus, an in-service event is established. However, the preponderance of the evidence is against a finding of a nexus between the Veteran's left eye disorder and his in-service events. 

Upon VA examination in February 2008 the examiner opined that the Veteran's left eye disorder was not etiologically related to his active service. Specifically, the examiner noted the Veteran demonstrated optic nerve atrophy of the left eye. The examiner noted the Veteran's in-service injuries but also noted that the Veteran's discharge examination indicated 20/20 vision in both eyes. The examiner further reasoned that vision loss secondary to optic nerve atrophy caused by blunt trauma normally occurs immediately or soon after said trauma. 

Upon VA examination in November 2013, the VA examiner opined that the Veteran's left eye disorder was not etiologically related to his two in-service incidents of trauma. The examiner noted the Veteran's separation examination indicated that the Veteran had 20/20 vision in his left eye. The Veteran marked that his eyes were "normal." The examiner also indicated that vision loss secondary to ocular trauma usually occurs immediately after the trauma and remains stable. The examiner further reasoned that since the Veteran's medical records indicate his vision loss occurred more than 20 year after the trauma, the vision loss is not caused by the two instances of trauma to the left eye during service.

Upon VA examination in March 2015, the VA examiner opined that the Veteran's left eye disorder was not etiologically related to his in-service trauma. The examiner noted that the Veteran's service treatment records did not reflect that the Veteran sustained penetrating, perforating or blunt trauma directly to the eye. The examiner further reasoned that vision loss secondary to ocular trauma is typically immediate upon injury and stable after the injury and that the Veteran's current eye conditions did not present until 2007. 

Upon VA examination in June 2015, the VA examiner opined that the Veteran's left eye disorder was not etiologically related to his in-service trauma. Specifically, the examiner indicated that the Veteran's progression of his disease is consistent with primary open-angle glaucoma. 

In a December 2016 addendum opinion, the June 2015 VA examiner again opined that the Veteran's left eye disorder was not etiologically related to his in-service trauma. The examiner indicated that the Veteran's eye vision is due to primary open-angle glaucoma. The examiner further reasoned that a November 2009 gonioscopy revealed normal anterior chamber angle structures in both eyes which would not have been the case if the Veteran had sustained a blunt injury to the eye that resulted in a secondary glaucoma.

The Board finds the VA examiners' opinions to be the most probative evidence of record regarding the current nature, diagnosis, and etiology of the Veteran's left eye disorder. The examiners took the Veteran's history and reviewed the objective record. The examiners also provided clear and persuasive rationales with citation to the record, and the bases of such rationales are consistent with the record.

The Board has considered the Veteran's statements regarding his left eye disorder. The Veteran, as a lay person, is competent to describe physical symptoms, such as vision loss, and to report that he has received a medical diagnosis. However, he is not competent to diagnose his symptoms or attribute them to military service. Whether the Veteran's disorder relates to service is a medically complex determination that cannot be based on lay observation alone. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against a finding of a nexus between the Veteran's service and left eye disorder. The Veteran's service treatment records are absent of any symptoms or diagnoses regarding the left eye. The Veteran first documentation of left eye vision loss was in 2007, 21 years after separation from service. 

The Veteran has submitted an internet article from the Glaucoma Research Foundation in support of his claim. The article indicates that an injury to the eye, such as blunt trauma, can cause traumatic glaucoma. A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). In this case, however, the medical text evidence submitted by the Veteran is not accompanied by the medical opinion of a medical professional. Additionally, it fails to demonstrate with any degree of certainty a relationship between the Veteran's left eye disorder and service. For these reasons, the Board finds that the medical text evidence does not contain the specificity to constitute competent evidence of the claimed medical nexus in this case.

Accordingly, service connection for a left eye disorder is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Sleep Apnea

The Veteran contends that his sleep apnea began in service and alternatively, that it is secondary to his service-connected bladder disorder. The evidence is in relative equipoise and the Veteran's claim will be granted. 

The Veteran demonstrates a current disability. The Veteran was diagnosed with sleep apnea in June 2015. Upon consideration of the evidence of record and the applicable laws and regulations, the evidence is in relative equipoise that the Veteran has experienced sleep apnea since service. 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The lay and medical evidence consistently indicate that the Veteran experienced symptoms of sleep apnea in service and immediately after separating from service. Specifically, the Veteran has consistently reported that during service he snored and would often stop breathing in his sleep. Moreover, a March 2016 Disability Benefits Questionnaire completed by a VA physician notes the evidence reviewed was suggestive of sleep apnea since 1986 during the period of active duty service. The Board finds that this evidence taken together competent, credible, and probative. Thus, an in-service event is established.

Further, the Veteran's VA physician opined in August 2016 that the Veteran's sleep apnea is etiologically related to his active service. Specifically, the physician reasoned that the symptoms of snoring, poor sleep continuity, daytime fatigue and sleepiness that the Veteran endorsed in service were suggestive of a diagnosis of obstructive sleep apnea. 

Although the May 2016 VA examiner opined that the Veteran's sleep apnea is not etiologically related to his recurrent urethritis, the examiner did not discuss the Veteran's reports of symptoms of sleep apnea in service. Accordingly, the May 2016 VA examiner's opinion is not sufficient as it does not consider all the relevant evidence that the Board has presumed credible. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

As the Board has determined the Veteran's sleep apnea is etiologically related to his active service, further discussion on the matter of secondary service connection is not necessary. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for sleep apnea have been met. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided in an October 2007 letter. As to VA's duty to assist, the Veteran's available service treatment records, VA medical records, and identified private treatment records have been obtained. The Veteran was afforded several VA examinations. In August 2016, the case was remanded in order to get an addendum opinion from the June 2015 VA examiner, which was received in December 2016. Accordingly, the AOJ substantially complied with the Board's August 2016 remand instructions and the matter has been properly returned to the Board for appellate consideration. See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this claim. 


ORDER

Service connection for a left eye disorder is denied.

Service connection for sleep apnea is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


